Citation Nr: 1745216	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation of posttraumatic stress disorder (PTSD) in excess of 30 percent.

2. Entitlement to a compensable evaluation of tension headaches from July 26, 2010 to June 29, 2016.

2. Entitlement to an evaluation of tension headaches in excess of 30 percent from June 30, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2011 and July 2016 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA scheduled the Veteran for a Board hearing in March 2017.  A March 28, 2017 Report of General Information (RGI) states that the Veteran canceled his hearing because he desired to withdraw his appeal.  Notwithstanding this, the Veteran never submitted a written statement to VA withdrawing the appeal as required by 38 C.F.R. § 20.204.  Therefore, the Board attempted to clarify the Veteran's wishes.  A September 6, 2017 RGI confirmed that the Veteran canceled his hearing because he was sick, that he did not desire another hearing, but that he did not wish to withdraw his appeal.  

Remand is warranted to obtain both private and VA treatment records.  First, the Veteran's November 2010 statement from Dr. W.R. notes the Veteran has attended a "VA Support Group for the past five months," i.e., since June 2010.  He appears to have continued this therapy until approximately June 2015 because the June 2016 VA psychiatric examiner noted his attendance stopped "a year or so ago."  These records are not in the claims file, so VA must attempt to obtain them.

Second, the June 2016 VA headaches examiner noted the Veteran is "managed by a primary care doctor in Arlington," and he "was last treated for headaches a few years ago."  These records are not in the claims file, so VA must attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:

a) All VA Support Group records from June 2010 to present.  The Board presumes these records are Vet Center records based on the July 2010 record in VBMS.
b) All treatment records from the "primary care doctor in Arlington" who has treated the Veteran for headaches, as seen in the July 2016 VA headaches examination.
c) All VA treatment records from the North Texas Veterans Health Care System, dated from July 2012 to present.

2. Undertake any necessary development after completing the above action.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




